Gray, C. J.
The whole tax for the year upon any parcel of real estate is assessed and payable as of the first day of May. It may be assessed either to the owner or to the tenant, and if assessed to and paid by the tenant, he may recover the amount thereof from his landlord, unless there is an agreement to the contrary. Gen. Sts. c. 11, §§ 8, 9. In the present case, the lease contained an express covenant by the tenants to pay all taxes assessed during the term, and no provision for the apportionment of taxes in any event. The entire tax assessed upon the estate on the first day of May, 1872, while the lease was in force, was therefore rightly paid by the tenants, and the subsequent termination of the lease gave them no cause of action for any part thereof against their landlord. Wilkinson v. Libbey, 1 Allen, 375. Judgment for the defendant.